Citation Nr: 0107570	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-19 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, to include a personality disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1983 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that new and material 
evidence had not been submitted to reopen a previously-denied 
claim for service connection for a psychiatric disability, to 
include a personality disorder.  The veteran filed a timely 
appeal to this adverse determination.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  In an April 1991 rating decision, the RO originally 
denied the veteran's claim for service connection for a 
psychiatric disability; this denial was subsequently 
confirmed and continued in subsequent RO rating decisions, 
and affirmed by the Board in a decision dated in August 1995.

3.  The evidence received since the Board's August 1995 
decision, while relevant, is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The August 1995 Board decision denying service connection 
for a psychiatric disability, to include a personality 
disorder, is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).

2.  Evidence received since the August 1995 Board decision is 
not new and material, and the claim for service connection 
for a psychiatric disability, to include a personality 
disorder, is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "Act"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  In regard to the duty to assist nothing in the 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  The Board finds that in 
the instant case the veteran and his representative were 
advised by the VA of the information required to reopen the 
claim.  In addition, the need for further development is not 
indicated so that the Board may proceed with appellate 
review.


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).

In an April 1991 rating decision, the RO initially denied the 
veteran's claim for a psychiatric disability, then termed a 
"mental condition," on the basis that the only psychiatric 
disorder shown in service was a personality disorder, for 
which he was discharged from the military.  As VA regulations 
state that service connection is not available for 
personality disorders, the RO denied the veteran's claim on 
that basis. 

Subsequent RO rating decisions in February 1992 and April 
1992 again denied the veteran's claim for service connection 
for a psychiatric disability.  The veteran's claim was then 
remanded on three occasions by the Board, in June 1993, 
September 1994, and March 1995 for further development. The 
RO's denial was then affirmed in an August 1995 Board 
decision, which considered the veteran's claim on the merits 
and explicitly denied service connection for a psychiatric 
disability, to include a personality disorder.  It was found 
that the veteran was discharged from service as a result a 
personality disorder and that an acquired psychiatric 
disorder was first shown by objective medical evidence a 
number of years after service and was not shown to be related 
to service.  Evidence considered at the time of this Board 
decision included the veteran's service medical records with 
the report of treatment in 1986 where it was determined that 
the veteran had a personality disorder and his separation 
from service was recommended, treatment records from Red Rock 
Comprehensive Mental Health Center dated from February 1990 
to June 1991, and the report of a VA examination conducted in 
October 1991.

The veteran was notified of the Board's determination by a 
Board of Veterans' Appeals Notice dated in August 1995.  The 
August 1995 Board decision became final based on the evidence 
then of record.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100 (2000).

Pursuant to 38 U.S.C.A. § 7104(b), a final decision by the 
Board may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999). 

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999) 
(summarizing the criteria established by Elkins v. West, 12 
Vet. App. 209 (1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final August 1995 Board 
decision includes treatment records from North Care Center, a 
private health care facility, including a psychiatric 
evaluation report dated in June 1995, a mental status form 
dated in January 1996, and prescription records dated from 
August 1993 to April 1996.  These records contain evidence of 
diagnoses of several psychiatric disorders, including 
schizoaffective disorder, paranoid schizophrenia, and major 
depression with psychotic features.  At the time of the June 
1995 psychiatric evaluation, the veteran stated that he had 
had past psychiatric care in 1986 while in the Navy, but did 
not know what they thought was wrong with him at that time.  
He stated that the military was "where all of my problems 
started," but did not elaborate on what these problems were.

Other newly-submitted evidence includes extensive medical and 
administrative records, variously dated, from the U.S. Social 
Security Administration, received by VA in May and June 1998.  
A review of these records also reveals evidence of several 
current psychiatric disorders, including major depression, 
manic depressive illness by history, schizophrenia - paranoid 
type, and schizoaffective disorder, depressed type.  At the 
time of a psychiatric examination in June 1991 at North Care 
Mental Health Center, a friend who accompanied the veteran to 
the evaluation indicated that the veteran had been 
hospitalized in the Philippines for "suicidal behavior," 
then transferred to a Naval base in Texas and hospitalized 
there.  However, she either did not know or did not state the 
nature of any treatment provided, or what disorders, if any, 
had been diagnosed.

In October 2000, the veteran and this same friend testified 
via videoconference at a hearing before the undersigned Board 
Member.  At that time, the veteran stated that he was first 
treated for mental problems - and first diagnosed as 
suffering from an acquired psychiatric disorder -  in 1987, 
at North Care Mental Health Facility in Oklahoma City.  He 
indicated that he had been told by personnel at that facility 
that they had had a fire, and that all records from 1987 had 
been destroyed by that fire.  When asked whether there was 
"any medical evidence in the file that the veteran's current 
psychiatric disorder began in service," the veteran's 
friend, testifying in support of his claim, stated that she 
had never seen any such evidence.  

The veteran's service representative maintained that the 
veteran was misdiagnosed by the military during service, and 
did not in fact suffer from a personality disorder at that 
time, but rather was suffering from an acquired psychiatric 
disorder, including bipolar disorder/manic depression and/or 
schizophrenia.  However, when asked whether the veteran's 
current diagnosis had ever "been related to service by any 
physician," the veteran's service representative echoed the 
statement by the veteran's friend, and simply replied "No, 
sir." 

In addition, the claims file contains a statement dated in 
September 1999 from the Director of Administrative Services 
at North Care Behavioral and Social Services in Oklahoma 
City.  In this statement, the Director indicated that she had 
been contacted by the veteran numerous times in an attempt to 
locate records documenting an intake session from 1987.  She 
indicated that since her agency was only required to maintain 
clinical records for a period of 7 years, which had already 
expired, they no longer had any records for this period. 

In analyzing the veteran's claim, the Board initially notes 
that to the extent that the veteran is attempting to 
establish service connection for a personality disorder, such 
disorders, as noted at the time of previous RO and Board 
decisions, are considered by VA to be constitutional or 
developmental abnormalities, and as such are not service-
connectable disabilities under the law.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2000); Winn v. Brown, 8 Vet. 
App. 510, 516 (1996) (holding that 38 C.F.R. § 3.303(c), as 
it pertains to personality disorder, is a valid regulation).

However, to the extent that the veteran is attempting to 
establish service connection for a psychiatric disorder other 
than a personality disorder, a review of this evidence does 
reveal several current diagnoses of acquired psychiatric 
disorders, as indicated above.  However, none of the newly-
submitted evidence provides any medical evidence of a nexus, 
or link, between these current disorders and the veteran's 
military service.  On the contrary, both the veteran, through 
his representative, and a friend testifying on his behalf 
have specifically acknowledged that no physician has ever 
related any of his current psychiatric disorders to service.

Although at least two examiners noted the veteran's report of 
having been hospitalized in 1986, during the veteran's period 
of active duty service, for what the veteran described as 
unspecified psychiatric treatment, these notations appear to 
merely reflect a recordation of historical information 
relayed by the veteran, rather than indicating medical 
opinions relating a current psychiatric disorder to this 
time, particularly as they were contained in the sections of 
the reports entitled either "Social History" or "Personal 
History."  Actually reports of the 1986 treatment were of 
record and considered in the 1995 Board decision which found 
that the veteran had a personality disorder in service and 
was the basis of his separation from service.  In any case, 
"evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence...'"  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993).
 
Indeed, the only evidence which would tend to relate any of 
the veteran's current psychiatric disorders to his active 
duty service is his own assertions, made in various 
correspondence sent to the VA and during the course of his 
videoconference hearing, to the effect that he was 
misdiagnosed in service, and that his should have been 
diagnosed with an acquired psychiatric disorder at that time.  
The Board does not doubt the sincerity of the veteran's 
belief in this claim.  However, as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding the medical causation of any current psychiatric 
disorder.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Furthermore, where, as here, resolution of the issue turns on 
a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final August 1995 rating decision, 
it is not material.  Although the evidence is relevant to the 
issue of the presence of a current acquired psychiatric 
disorder, there is still no competent medical evidence 
linking such a disorder to service many years earlier.  The 
absence of competent medical evidence linking a current 
psychiatric disorder to service was the basis of the 1995 
Board decision.  The veteran is now submitting additional 
evidence concerning a current psychiatric disorder without 
any medical evidence linking it to service.  As such, it is 
essentially cumulative of evidence previously of record and 
is not so significant that it must be considered to fairly 
decide the merits of the claim.  

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a psychiatric disability, to include a 
personality disorder.  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application for a claim for service connection 
for this disorder.  See Graves v. Brown, 8 Vet. App. 522, 
524-525 (1996) and Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Essentially, to reopen his claim the veteran needs 
competent medical evidence, such as an opinion, preferably 
based on review of the medical evidence, that he suffers from 
a current psychiatric disorder which is related to a disease 
or injury suffered in service.




ORDER

New and material evidence having not been submitted, service 
connection for a psychiatric disability, to include a 
personality disorder, is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

 

